HOLLOWAY, Circuit Judge,
concurring and dissenting:
I agree with the court that the appeal from the order denying attorney’s fees is properly before us. I also agree that a contingent fee agreement does not bar recovery of attorney’s fees under § 1988. For reasons that follow, I am unable to accept the rule laid down that a fee agreed on in a private agreement with counsel constitutes the maximum allowable fee.
The statute and its history do not call for such a general limitation. While the court’s concern with windfalls is proper, the statutory command is plain: the standard of a “reasonable attorney’s fee” is the measure in determining a proper fee awarded under the statute and to be recovered from the opposing party. Imposing a limitation based on a private agreement between the vindicated civil rights litigant and his counsel is out of harmony with the statute. Such a limitation should be rejected as we did in setting a reasonable fee under the statute on odometer manipulation in Fleet Investment Co. v. Rogers, 620 F.2d 792, 793 (10th Cir.).
At the outset it is appropriate to refer to a portion of the legislative history of § 1988 where Congress articulates, in a general fashion, the standards to be used in fee awards:
It is intended that the amount of fees awarded under [§ 1988] be governed by the same standards which prevail in other types of equally complex Federal litigation, such as antitrust cases and not be reduced because the rights involved may be nonpecuniary in nature. The appro*933priate standards, see Johnson v. Georgia Highway Express, 488 F.2d 714 (5th Cir. 1974), are correctly applied in such cases as Stanford Daily v. Zurcher, 64 F.R.D. 680 (N.D.Cal.1974); Davis v. County of Los Angeles, 8 E.P.D. ¶9444 (C.D.Cal.1974); and Swann v. Charlotte-Mecklenburg Board of Education, 66 F.R.D. 483 (W.D.N.C.1975). These cases have resulted in fees which are adequate to attract competent counsel, but which do not produce windfalls to attorneys. In computing the fee, counsel for prevailing parties should be paid, as is traditional with attorneys compensated by a fee-paying client, “for all time reasonably expended on a matter.” Davis, supra; Stanford Daily, supra, at 684.
Senate Report No. 94-1011 (Oct. 1, 1976), reprinted in [1976] 5 U.S.Code Cong. & Adm.News 5908, 5913.
The Johnson decision of the Fifth Circuit enumerated twelve factors to be considered in determining attorney’s fee awards made under an analogous provision of Title VII.1 We commended consideration of the Johnson criteria by the district court on remand “in arriving at a fair and reasonable judgment,” while stating that that not all the criteria need be considered. See Francia v. White, 594 F.2d 778, 782 (10th Cir.).2 As guidance in determining reasonable fees we have, in addition to the Congressional citation of Johnson, the references noted to the Stanford Daily, Davis and Swann cases. These cases, cited in the Congressional report for the standards being “correctly applied” there, demonstrate the overriding importance attached to reasonable compensation despite the contractual arrangements, if any, which the attorney and client have made. See also Miller v. Amusement Enterprises, Inc., 426 F.2d 534, 538 (5th Cir.).
In Swann the court applied standards differing slightly from those elaborated in Johnson. In discussing the fixed or contingent fee factor the court stated:
There was no evidence of a fixed contract by the named plaintiffs for a set fee. However, in other civil rights cases where counsel fees have been awarded, the courts have held that reasonable fees should be granted regardless of whether the individual plaintiffs were obligated to pay any fees, [citations omitted] and regardless of whether the attorneys were salaried employees of a legal aid society. (Emphasis added).
Swann v. Charlotte-Mecklenburg Bd. of Education, 66 F.R.D. 483, 486 (W.D.N.C.1975).
The Fifth Circuit, progenitor of the Johnson standards, recently examined the effect of a contingent fee agreement in determining an award of reasonable fees under section 4 of the Clayton Act. See Copper Liquor, Inc. v. Adolph Coors Co., 624 F.2d 575, 581-84 (5th Cir.). There the fee arrangement called for counsel to receive either court-awarded fees or 50% of the com*934bined sum of trebled damages and the fee award, whichever was greater. The court reversed an award limited to treble damages, stating that if “the district court judge assumed that he should deny attorneys’ fees in excess of the award of damages, he acted on an improper assumption.” Id. at 584. The court stated that the trial judge did not point out how the other Johnson factors affected the fee, that they also had to be considered, and that “[a] district court is not bound by, and may not merely ratify, the agreement of the parties as to the amount of attorneys’ fees. Piambino v. Bailey, 5 Cir. 1980, 610 F.2d 1306, 1328.” Copper Liquor, 624 F.2d at 583 n.14. (Emphasis added). The determination of a reasonable fee under § 1988 “should be divorced from consideration of a fee arrangement.” Sargeant v. Sharp, 579 F.2d 645, 648 (1st Cir.).
We have stated that an “award that does not fully compensate an attorney for his time plainly does not meet the standard of reasonable fees required by section 1988.” Gurule v. Wilson, 635 F.2d 782, 793 (10th Cir.); see also Fleet Investment Co., Inc. v. Rogers, 620 F.2d 792, 793 (10th Cir.) (rejecting the argument that a fee awarded under the attorneys’ fee provisions of the Motor Vehicle Information and Cost Savings Act, 15 U.S.C. §§ 1981-1991, is limited to that stipulated in an agreement between the plaintiff and his counsel). Counsel may very well accept a civil rights case on a low contingent fee arrangement favorable to a plaintiff, for worthy reasons. If the client is vindicated, the award of a reasonable statutory fee from the defendant should not be constricted by the agreement.
On remand, I agree that the district court should determine whether the prevailing party is entitled to a fee award “without regard to the existence of a private fee agreement.” Sargeant v. Sharp, 579 F.2d 645, 648 (1st Cir.). If the party is held so entitled, the court should set a reasonable fee sufficient to attract competent counsel, weighing the Johnson criteria. If the reasonable fee exceeds the amount counsel will receive from the client under the contractual arrangement, the award should be used to compensate the client up to the contracted amount he pays the attorney, and the remainder should inure to the benefit of the attorney to complete payment of the reasonable fee as determined. Id. at 649; see Wheatley v. Ford, 679 F.2d 1037, 1041 (2d Cir.) (where § 1988 fee award exceeded recovered damages, plaintiff’s contingent fee contract liability deemed to be paid to the extent the statutory award was received by counsel). On the other hand, if the reasonable fee award is less than the contracted amount, and that agreed fee is found to be unethically excessive or unreasonable, the court may, by judicious exercise of its equitable and supervisory powers over the bar, limit the amount which the attorney may actually receive. See Sargeant, 579 F.2d at 648 and n.4.3
For these reasons I must respectfully dissent in part.

. The Johnson criteria are: (1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the skill requisite to perform the legal service properly; (4) the preclusion of other employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the “undesirability" of the case; (11) the nature and length of the professional relationship with the client, and; (12) awards in similar cases.


. There are statements in Johnson, 448 F.2d 714, 718, about agreements on fees not being decisive as to fees awarded under the statute, that a litigant might agree to pay the attorney a percentage contingent fee greater than the fee the court might award, and that the criterion is not what is agreed but what is reasonable. The court stated further:
In no event, however, should the litigant be awarded a fee greater than he is contractually bound to pay, if indeed the attorneys have contracted as to amount.
As discussed below, however, the Fifth Circuit in later opinions has not treated the fee arrangement as a binding limit on a reasonable fee, or a bar to enhancement on consideration of other Johnson factors. E.g., Copper Liquor Inc. v. Adolph Coors Co., 624 F.2d 575, 583 n.14 (5th Cir.). Moreover, while in Francia v. White we commended consideration of the Johnson factors, the Francia opinion states that not all of them need be considered. Thus it does not appear that each statement in the Johnson opinion, like that above, is binding as a strict limitation which we must follow.


. Though contingent fee agreements are of special concern to the courts and are not enforced on the same basis as commercial contracts, Spilker v. Hankin, 188 F.2d 35, 39 (D.C.Cir.), care should be taken when contemplating interference with a voluntary fee arrangement. Inti. Travel Arrangers, Inc. v. Western Airlines, 623 F.2d 1255, 1278 (8th Cir.), cert. denied, 449 U.S. 1063, 101 S.Ct. 787, 66 L.Ed.2d 605; Dunn v. H. K. Porter Co., 602 F.2d 1105, 1111-1112 (3d Cir.); see also Annot., 77 A.L.R.2d 411 (1961).